Citation Nr: 1744523	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-27 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a rating in excess of 40 percent for lumbosacral degenerative arthritis.

3.  Entitlement to a rating in excess of 30 percent prior to September 12, 2016, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and B.J.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1985 to February 1989, with an additional period of active duty training from February 1990 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran and B.J. testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board notes that the issue of entitlement to a rating in excess of 30 percent for PTSD was remanded in October 2015 in order to obtain a statement of the case (SOC) and allow the Veteran to substantively appeal the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Although the October 2015 Board decision indicates the Veteran testified before another Veterans Law Judge, the testimony relates to an appeal of a claim for an initial evaluation in excess of 30 percent for PTSD that was denied in a June 2011 Board decision.  The current claim for an increased evaluation for PTSD is a separate appeal, therefore, adjudication of the issue by the undersigned is consistent with 38 U.S.C.A. § 7107(c) (all members of the Board that conducted a hearing on an issue on appeal must participate in the final determination of the claim.).

In addition, a July 2017 rating decision increased the evaluation for PTSD to 70 percent, effective September 12, 2016.  As the RO did not assign the maximum disability rating possible, the appeal for a higher initial evaluation for PTSD remains before the Board and is recharacterized above.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 2017 report of information, prior to the promulgation of a decision on the appeal, the Veteran indicated that he wished to withdraw the appeal for entitlement to a TDIU and an increased rating for lumbosacral degenerative arthritis.

2.  The Veteran's PTSD has not resulted in occupational and social impairment with reduced reliability and productivity prior to September 12, 2016.

3.  The occupational and social impairment from the Veteran's PTSD has most nearly approximated deficiencies in most areas since September 12, 2016.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to a rating in excess of 40 percent for lumbosacral degenerative arthritis have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met prior to September 12, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

4. The criteria for an evaluation in excess of 70 percent for PTSD have not been met since September 12, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

In a July 2017 report of general information, the Veteran reported that he wished to cancel his appeal as to the issues of entitlement to a TDIU and an increased rating for lumbosacral degenerative arthritis.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration of the issue.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Increased evaluation for PTSD

Initially, the Board notes that the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

PTSD is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  

The Veteran was granted service connection and a 30 percent rating for PTSD, effective December 2008, in a January 2010 rating decision.  A June 2011 Board decision denied the appeal for an increase of the Veteran's initial 30 percent rating.  In December 2014, the Veteran claimed PTSD warranted a higher evaluation that was denied in the June 2015 rating decision on appeal.  While the claim was pending, the RO increased the evaluation for PTSD to 70 percent, effective September 12, 2016.

Prior to September 12, 2016, the Board finds the preponderance of the evidence is against a finding that the Veteran's PTSD warrants an evaluation in excess of 30 percent.  At most, PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and has not more nearly approximated occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.7.  

The evidence of record does not demonstrate that the Veteran's PTSD has been manifested by symptoms such as circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impaired short- and long-term memory (as opposed to mild memory loss), impaired judgment, or impaired abstract thinking.  See 38 C.F.R. § 4.130.  Rather, PTSD was consistently manifested by symptoms of sleep disturbance, anxiety, depressed mood, irritability, mild memory loss, and difficulty concentrating prior to September 12, 2016.  A June 2015 examination indicated that the Veteran's mental health diagnoses were manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to sleep impairment, depressed mood, concentration and mild memory problems, irritability, and mildly constricted affect and noted that it was not possible to differentiate which portion of the level of impairment was attributable to each diagnosis.  Moreover, the June 2015 VA examiner found him to be fully oriented, with clean appearance, normal eye contact, cooperative manner, expressive speech, receptive language, intact memory, logical and appropriate thought processes, and no evidence of panic attacks, mania, obsessions, or serious thoughts of suicide.  With regard to whether alcohol use is a symptom associated with PTSD, the Board notes that even if the Veteran's alcohol abuse was related to PTSD, the June 2015 VA examiner concluded that the Veteran's combined diagnoses only resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

VA and private treatment records during this period are consistent with the examiner's findings and reflect treatment for symptoms of depression, anxiety, anger, sleep impairment, difficulty focusing, irritability, frustration, avoidance, and feelings of detachment and hopelessness that caused difficulty maintaining familial relationships with his children and his ex-wife; the treatment records consistently found the Veteran fully oriented, well-groomed, and alert, with good eye contact, regular speech, logical thought processes, fair judgment, and no evidence of delusions or hallucinations.  A January 2015 private medical record indicated the Veteran had some difficulty interacting with others and managing his emotional responses at work and with his family.  A February 2016 VA treatment record indicated the Veteran's symptoms of depression increased due to a separation from his wife with constricted affect, little eye contact, and difficulty concentrating, but noted logical thought processes and intact memory, insight, and judgment.  May 2016 VA treatment records reported increased anxiety, agitation, and frustration and an August 2016 VA treatment provider noted the Veteran had a low tolerance for differing opinions or decisions.  Although a June 2016 VA assessment indicated the Veteran reported thinking about his own death and was evasive when questioned about suicidal thoughts, the treatment provider noted he was future-oriented and had no verbalizations or behaviors suggestive of a plan or intent. 

While some disturbance of motivation or mood - such as depression - has been noted, a depressed mood is considered as demonstrative of the currently assigned 30 percent rating.  Id.  Likewise, memory loss is shown during this period but was described as mild, which is specifically listed in the 30 percent rating criteria.  Id.  The Veteran's affect has been described as constricted, and the VA examiner noted problems interacting with others, such as a "non-existent" relationship with his wife, "difficulty" in relationships with some of his children, and problems with two of his supervisors.  However, even considering the constricted affect and difficulty interacting with other, the June 2015 VA examiner determined that the overall impairment was no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  To the extent the Veteran has thought about his own death during this period, the Board finds this alone or in concert with the other symptomatology does not indicate a higher disability rating is warranted.  As noted in treatment records, the Veteran was future-oriented and had no verbalizations or behaviors suggestive of a plan or intent.  While suicidal ideation does not require plan or intent, overall, the frequency and severity of the Veteran's thoughts of his own death are not to the degree that they are suggestive of occupational and social impairment in most areas.  In fact, these thoughts were not expressed to the VA examiner or routinely described to treatment providers as would be expected if they were to impair most areas of life. 

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a rating in excess of 30 percent is not warranted prior to September 12, 2016.  38 C.F.R. §§ 4.3, 4.7 (2016).  

The Board also finds the preponderance of the evidence is against assigning a rating in excess of 70 percent for PTSD since September 12, 2016.  

At most, PTSD has been manifested by sleep disturbance, irritability, mild memory loss, difficulty concentrating, anxiety, depressed mood, passive suicidal ideation, angry outbursts, and social isolation that have caused deficiencies in work, family relations, thinking, and mood.  See 38 C.F.R. § 4.130.  The evidence of record does not support a finding that PTSD has been manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  See id.

Rather, an April 2017 examiner found the Veteran to be appropriately groomed, pleasant, cooperative, and alert, with adequate eye contact and noted symptoms resulting in occupational and social impairment with reduced reliability and productivity included depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, suicidal ideation, and obsessional rituals that interfered with routine activities.  There is no evidence in significant conflict with the examiner's findings.

VA treatment records during this period reflect treatment for ongoing symptoms of anxiety, depressed mood, irritability, memory impairment, avoidance of traffic and cars, sleep impairment, and difficulty with relationships.  In addition, the records indicate that the Veteran had some social support; he continued to live with his ex-wife and children or with friends, recreationally went to a YMCA several times per week, and generally found the Veteran to be fully oriented, with adequate hygiene, respectful demeanor, focused thought, clear speech, appropriate judgment and insight, but no suicidal or homicidal ideation, hallucinations, or delusions.  Specifically, a May 2017 VA treatment record noted increased symptoms of stress and anxiety due to difficulties between the Veteran and his son and the Veteran and his ex-wife testified in January 2017 that he had short-term memory issues, such as forgetting things at home, outbursts of screaming and rage, was isolated with no social life, and had erratic mood swings.  Although a July 2017 VA treatment record indicated the Veteran's symptoms of anxiety and depression noticeably increased since he lost his job in February 2017, he was found to be alert, fully-oriented, casually dressed, with adequate hygiene, respectful demeanor, focused thought and clear speech but no delusions, hallucinations, or suicidal or homicidal ideation.

As the preponderance of the evidence is against a finding that PTSD more nearly approximates the criteria for a 100 percent evaluation, a rating in excess of 70 percent is not warranted since September 12, 2016.  38 C.F.R. §§ 4.3, 4.7 (2016).  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board notes that the Veteran's claim of entitlement for a TDIU was withdrawn. 


ORDER

The claim of entitlement to a TDIU is dismissed.

The claim of entitlement to a rating in excess of 40 percent for lumbosacral degenerative arthritis is dismissed.  

An evaluation in excess of 30 percent prior to September 12, 2016, and in excess of 70 percent thereafter for PTSD is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


